Exhibit 10.8

SEPARATION AGREEMENT AND RELEASE

The parties to this Separation Agreement and Release (Agreement) are Planar
Systems, Inc. (Employer), and John J. Ehren (Employee).

RECITALS

A. Employee's employment will terminate, effective March 3, 2008.

B. Employee elects to receive the benefits under this Agreement under the terms
and conditions set forth below.

Therefore, in consideration of the mutual promises set forth below, the parties
agree as follows:

1. Employment Termination. Employee's last day of work will be March 3, 2008. On
or before Employee’s last day of work, Employee shall return to Employer all
company property in his possession, and provide certification that all company
software and data has been deleted from Employee’s personal computer(s).

2. Payment. Employee will receive all accrued wages owing through the last date
of employment and payment for any accrued and unused PTO (paid time off).

As consideration for and contingent upon this signed and unrevoked Agreement,
Employee shall receive, no earlier than the employees termination date and upon
the later of the expiration of the revocation period under paragraph 6, or the
return of all company property and the certification required under paragraph 1
a contingent separation amount equal to $111,250. This contingent separation
amount will be structured as follows:

 

  •  

The company will accelerate vesting of 7500 shares of restricted stock which
would have vested on or before December 8, 2009. The value of the shares at the
market closing price on March 3, 2008 will be subtracted from the separation
amount of $111,250 and the balance of the contingent separation amount will be
paid in cash (Employer will withhold taxes on the cash payment and restricted
stock award in accordance with all applicable local, state and federal laws.).

 

  •  

The Employee may choose to settle the applicable local, state and federal tax
owed on the 7500 shares of restricted stock either in cash or by accepting “net
shares” and must make this election in writing to the Vice President Human
Resources on or before March 3, 2008.

 

Page 1 - SEPARATION AGREEMENT AND RELEASE   04



--------------------------------------------------------------------------------

3. Health Insurance. Employee's coverage under Employer’s health insurance plan
ends at the end of the month in which Employee’s termination occurs. If
eligible, Employee may continue full health insurance benefits for himself and
his immediate family as provided under federal COBRA regulations. Employee is
responsible for all payments under COBRA for continuation of health insurance
benefits.

4. Employee Pension and Retirement Plans. Employee shall be entitled to
Employee's rights under Employer’s benefit plans as such plans, by their
provisions, apply upon Employee's termination.

5. General Release. In consideration of the benefits provided in this Agreement,
Employee releases Employer, its directors, officers, agents, employees,
attorneys, insurers, related corporations, successors and assigns, from any and
all liability, damages or causes of action, whether known or unknown, whether in
tort, contract, or under state or federal statute. Employee understands and
acknowledges that this release includes, but is not limited to any claim for
reinstatement, reemployment, attorney fees or additional compensation in any
form, and any claim, including but not limited to those arising under the
Rehabilitation Act of 1973, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Post Civil War Civil Rights Act (42 U.S.C. 1981-88), the
Equal Pay Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Americans with Disabilities Act, the Vietnam Era
Veterans Readjustment Assistance Act, the Fair Labor Standards Act, the Family
Medical Leave Act of 1993, the Uniformed Services Employment and Re-employment
Rights Act, the Employee Retirement Income Security Act of 1975 (ERISA),
Executive Order 11246, as amended, and the civil rights, employment, and labor
laws of any state and any regulation under such authorities relating to
Employee's employment or association with Employer or the termination of that
employment and association.

6. Release of Rights Under Older Workers' Benefit Protection Act. In accordance
with the Age Discrimination in Employment Act and Older Workers' Benefit
Protection Act (collectively, the "Act"), Employee acknowledges that (1) he has
been provided with information pertaining to the job titles and ages of the
employees affected by Employer’s reduction in force, (2) he has been advised in
writing to consult with an attorney prior to executing this Agreement; (3) he is
aware of certain rights to which he may be entitled under the Act; (4) as
consideration for executing this Agreement, Employee has received additional
benefits and compensation of value to which he would otherwise not be entitled,
and (5) by signing this Agreement, he will not waive rights or claims under the
Act which may arise after the execution of this Agreement. Employee acknowledges
that he has been given a period of at least 21 days to consider this offer.
Employee acknowledges in the event he has not executed this Agreement by
March 7, 2008 the offer shall expire. Employee further acknowledges that he has
a period of seven days from the date of execution in which to revoke this
Agreement by written notice to Terri Timberman, Vice President Human Resources.
In the event Employee does not exercise his right to revoke this Agreement, the
Agreement shall become effective on the date immediately following the seven-day
waiting period described above.

 

Page 2 - SEPARATION AGREEMENT AND RELEASE   04



--------------------------------------------------------------------------------

7. Confidentiality. Employee acknowledges that at the outset of his employment
at Employer, he entered into a Proprietary Information and Invention Agreement
(dated 6/1/1998). Employee recognizes and reaffirms his remaining obligations
under the Proprietary Information and Invention Agreement, notwithstanding the
termination of his employment. Employee agrees to treat the existence of this
agreement as confidential information and to not disclose the existence of this
agreement or any terms hereof to any other parties expect his immediate family
and professional advisors.

8. Disparagement. Employee will not make any malicious, disparaging or false
remarks about Employer, its officers, directors or employees. Employee further
agrees to refrain from making any negative statements regarding Employer to any
third parties or any statements, which could be construed as having or causing a
diminishing effect on Employer’s reputation, goodwill or business.

9. Consent to Injunction. Employee agrees that his violation of paragraph 7
shall constitute a breach of this Agreement that will cause irreparable injury
to Employer, and that monetary damages alone would not adequately compensate
Employer for the harm suffered. Employee agrees that Employer shall be entitled
to injunctive relief to enjoin any breach or threatened breach of paragraph 7 in
addition to any other available remedies.

10. No Admission of Liability. Employee agrees that nothing in this Separation
Agreement and Release, its contents, and any payments made under it, will be
construed as an admission of liability on the part of Employer.

11. Dispute Resolution. The parties agree that any dispute (1) concerning the
interpretation, construction or breach of this Agreement, (2) arising from
Employee's employment or service with Employer, (3) relating to any compensation
or benefits Employee may claim, or (4) relating in any way to any claim by
Employee for reinstatement or reemployment by Employer after execution of this
Agreement shall be submitted to a mediator agreed upon by the parties for
nonbinding confidential mediation under the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (AAA). Each party
shall bear their own costs of mediation. If the matter cannot be resolved with
the aid or the mediator, it shall be submitted to AAA for final and binding
confidential arbitration before a single arbitrator in Portland, Oregon,
applying Oregon law, without regard to conflict of law principles. The
prevailing party shall be entitled to recover its reasonable costs, attorney
fees and out-of pocket expenses relating to arbitration and any appeal. Both
parties agree that the procedures outlined in this paragraph are the exclusive
methods of dispute resolution; provided, however, that Employer shall be
entitled to seek injunctive relief in any court of competent jurisdiction to
prevent a breach or threatened breach of paragraph 6, notwithstanding anything
in this paragraph to the contrary.

 

Page 3 - SEPARATION AGREEMENT AND RELEASE   04



--------------------------------------------------------------------------------

12. Successors and Assigns. This Agreement shall be binding upon Employee's
heirs, executors, administrators and other legal representatives and may be
assigned and enforced by Employer, its successors and assigns.

13. Severability. The provisions of this Agreement are severable. If any
provision of this Agreement or its application is held invalid, the invalidity
shall not affect other obligations, provisions, or applications of this
Agreement which can be given effect without the invalid obligations, provisions,
or applications.

14. Waiver. The failure of either party to demand strict performance of any
provision of this Agreement shall not constitute a waiver of any provision,
term, covenant, or condition of this agreement or of the right to demand strict
performance in the future.

15. Section Headings. The section headings contained herein are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.

16. Entire Agreement. Employee remains bound by the terms of any and all
agreements Employee entered into with Employer with respect to confidential
information, non-competition, non-solicitation and assignment of inventions.
Except as otherwise provided in this Section 16, this Agreement constitutes the
entire agreement between the parties and supersedes all prior or contemporaneous
oral or written understandings, statements, representations or promises with
respect to its subject matter, including, without limitation, that certain
Executive Severance Agreement dated June 25, 2007. This agreement is not
effective until signed by both parties.

 

EMPLOYEE     PLANAR SYSTEMS, INC.

/s/ John J. Ehren

    By:  

/s/ Terri Timberman

Date:   March 3, 2008     Date:   March 11, 2008

 

Page 4 - SEPARATION AGREEMENT AND RELEASE   04